DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 and 20-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 29, 2022.
Applicant’s election without traverse of Invention II for Group B: systems covering treatment apparatus of claims 12-19, for species FIGS. 28A-28E in the reply filed on August 29, 2022 is acknowledged.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “… the first target agricultural object … a first target agricultural object in the real world”. However, it would appear that these limitations should appear in reverse order in the claim.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Claim 18 has a typo “a least” in line 2.  Appropriate correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the second spray profile" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2016/0175869 A1) in view of Schumann et al. (US 2020/0342225 A1).
With regard to claim 12, Sullivan discloses a treatment apparatus (Fig. 3) comprising: one or more fluid tanks (30), including a first fluid tank configured to hold a first fluid; a fluid regulator (74a-74h) comprising a fluid input port, a fluid output port and a fluid control valve (Fig. 3); a first tube (66a/68a) fluidly coupled from the fluid pump to the fluid input port; a moveable treatment head (outlets of 60a-60h) comprising one or more spraying tips, including a first spraying tip; and Page 159 of 1648327-057508 a second tube (flow passages of 60a-60h) fluidly coupled from the fluid output port to the moveable treatment head; a controller (34) configured to provide instructions to the fluid regulator to open and close the fluid control valve to release an amount of the first fluid based on the first spray profile (Para. [0014]), such that an emitted fluid would impact the first target agricultural object (Para. [0014]); and one or more processors configured to perform the operations of: determining a spray profile for treatment of the first target agricultural object (Para. [0014]); sending instructions of one or more treatment parameters of the spray profile to the controller (Para. [0019]); activating the fluid regulator to release an amount of fluid (Para. [0021]); and emitting the amount of fluid as a first fluid projectile at the first target agricultural object (Para. [0018]).
However, Sullivan does not disclose the operation of identifying a first target agricultural object in the real world.
Schumann teaches a treatment apparatus comprising the operation of identifying a target agricultural object in the real world (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Sullivan, by incorporating the cameras (126) for identifying a target agricultural object in the real world as taught by Schumann, so data associated with the detection and treatment of target vegetation can be recorded and mapped for future use (Para, [0007]).
With regard to claim 13, the device of Sullivan as modified by Schumann discloses the invention as disclosed in the rejection of claim 12 above. Sullivan further discloses the one or more processors are further configured to perform the operations of determining a first fluid pressure of the treatment unit, wherein the first fluid pressure is in the range of 1-2700 PSI (Para. [0016]).
With regard to claim 14, the device of Sullivan as modified by Schumann discloses the invention as disclosed in the rejection of claim 12 above. Sullivan further discloses the one or more processors are further configured to perform the operations of based on the spray profile, emitting multiple bursts of fluid projectiles at the first target agricultural object (Para. [0039]).
With regard to claim 15, the device of Sullivan as modified by Schumann discloses the invention as disclosed in the rejection of claim 12 above. Sullivan further discloses the first fluid projectile is emitted for a spray duration based on the spray profile (Par. [0037, 0053]).
With regard to claim 16, the device of Sullivan as modified by Schumann discloses the invention as disclosed in the rejection of claim 12 above. Schumann further discloses the one or more processors are further configured to perform the operations of determining a desired spot size for treating the first target agricultural object (Para. [0045]).
With regard to claim 17, the device of Sullivan as modified by Schumann discloses the invention as disclosed in the rejection of claim 12 above. Sullivan further discloses the one or more processors are further configured to perform the operations of: determining a desired splash size for treating the first target agricultural object  (Para. [0045]).
With regard to claim 18, the device of Sullivan as modified by Schumann discloses the invention as disclosed in the rejection of claim 12 above. Sullivan further discloses the second spray profile is different from the first spray profile, including a least a difference in parameters for a fluid pressure of the first spray profile and the second spray profile (claim 1).
With regard to claim 19, the device of Sullivan as modified by Schumann discloses the invention as disclosed in the rejection of claim 12 above. Sullivan further discloses based on the first spray profile, the first fluid projectile is to be emitted as a volumetric spray or a targeted spray applied to the first target agricultural object (Para. [0014]).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752